 Case: 1:19-cv-01819 Document #: 11 Filed: 04/04/19 Page 1 of 2 PageID #:23



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS

STEWART ABRAMSON, on behalf of                    :   Case No. 1:19-cv-1819
himself and others similarly situated,            :
                                                  :
       Plaintiff,                                 :
                                                  :
v.                                                :
                                                  :
                                                  :
CHICAGO INSURANCE AGENCY, INC.                    :
d/b/a CONNECTED LEADS, THE                        :
PROSSEN AGENCY, LLC, and                          :
THE ALLSTATE CORPORATION,                         :
                                                  :
       Defendants.                                :

                    NOTICE OF DISMISSAL WITHOUT PREJUDICE

       Pursuant to and in accordance with Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Stewart Abramson hereby voluntarily dismisses his claims in

the above-entitled action against Defendants Chicago Insurance Agency, Inc. d/b/a

Connected Leads, The Prossen Agency, LLC, and The Allstate Corporation without

prejudice. Each party shall bear its own costs.


                                             PLAINTIFF,
                                             STEWART ABRAMSON
                                             By his attorneys,

                                             /s/ Brian K. Murphy
                                             Brian K. Murphy (6225697)
                                             Murray Murphy Moul + Basil LLP
                                             1114 Dublin Road
                                             Columbus, OH 43215
                                             (614) 488-0400
                                             (614) 488-0401 facsimile
                                             murphy@mmmb.com
 Case: 1:19-cv-01819 Document #: 11 Filed: 04/04/19 Page 2 of 2 PageID #:24



                                             Lauren E. Urban (6293832)
                                             2425 N. Spaulding Ave., Floor 2
                                             Chicago, IL 60647
                                             (419) 344-1146
                                             lauren.elizabeth.urban@gmail.com


                            CERTIFICATE OF SERVICE

       I hereby certify that on April 4, 2019, a true and accurate copy of the foregoing

was served via regular U.S. Mail, postage prepaid, upon the following:

The Allstate Corporation                           The Prossen Agency, LLC
c/o CT Corporation System, Registered Agent        300 Wilmington Road
208 S. Lasalle St., Ste. 814                       New Castle, PA 16105
Chicago, IL 60604

Chicago Insurance Agency, Inc.
c/o Greg Sheppard, Registered Agent
1410 West Belmont Avenue
Chicago, IL 60657

                                             /s/ Brian K. Murphy
                                             Brian K. Murphy




                                            2
